      Case 1:18-cv-00953-JEJ-EBC Document 19 Filed 02/03/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAUL TALBERT,                          :
                  Petitioner,          :     1:18-cv-0953
                                       :
            v.                         :     Hon. John E. Jones III
                                       :
SUPERINTENDENT LAUREL                  :
HARRY, et al.,                         :
               Respondents.            :

                                  ORDER

                            February 3, 2021

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254, and in accordance with the Court’s

Memorandum of the same date, it is hereby ORDERED as follows:

      1.    The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is
            DENIED.

      2.    There is no basis for the issuance of a certificate of appealability. See
            R. GOVERNING § 2254 CASES R. 11(a) (stating that “[t]he district
            court must issue or deny a certificate of appealability when it enters a
            final order adverse to the applicant”).

      3.    The Clerk of Court is directed to CLOSE this case.


                                s/ John E. Jones III
                                John E. Jones III, Chief Judge
                                United States District Court
                                Middle District of Pennsylvania
